Motion for writ of error coram nobis granted. Memorandum: Appellant contends that he was denied his right to effective assistance of appellate counsel because counsel failed to raise certain issues on direct appeal which would have resulted in reversal. Specifically, appellant argues that the defense was never given an opportunity to review the various jury notes, or to have input into the trial court’s response to such notes, as is required by People v O’Rama (78 NY2d 270 [1991]). Upon our review of the papers before us, we conclude that this issue may have merit. Therefore, the order of March 8, 1996 is vacated and this Court will consider such issue de novo. Defendant is directed to file and serve his record and brief with this Court in compliance with the Court’s rules on or before June 20, 2005. Present—Green, J.P., Hurlbutt, Scudder, Kehoe and Fine, JJ.